Case 1:20-cv-06454-PKC Document 14 Filed 09/08/20 Page 1 of 13

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashiy E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S, Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-539]
Attorneys for Plaintiffs

Spin Master Ltd. and Spin Master, Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SPIN MASTER LTD. and SPIN MASTER, INC.,
Plaintiffs
v.

3CN85 18, 4YOURSELF, ANBA-5562,
BESTBEEDEALS, BESTOFWORLD2010,
BIGHOME77, CHARUKA132,
CHINASHOPPING.CENTER, COOLBUYING-
GROUP, D.ONLINESTORE, EMILY154,
FAITHCHINA, GREATANDSUPERDEALS,
JERBE_99, KENT CT, MAGIC-PRODUCTI,
MMSHOPMM, MY_KADO,
NORTHERNCOMM. 33, SAVINGURBUY,
TECHMIKE 300, TRENDNCELEBSTORE,
YAESHOP, YDSHIPPING and ZOHOS5480,

Defendants

 

 

20-cy-6454 (PKC)

proposes ——

PRELIMINARY
INJUNCTION ORDER

 
Case 1:20-cv-06454-PKC Document 14 Filed 09/08/20 Page 2 of 13

Plaintiffs or Spin
Master

GLOSSARY

     

Spin Master Ltd. and Spin Master, Inc.

 

 

Defendants

'£3en8518, 4yourself,  anba-5562, —bestbeedeals,

bestofworld2010, bighome77, charukal 32,
chinashopping.center, coolbuying-group,
d.onlinestore, emily154, faithchina,
greatandsuperdeals, jerbe_99, kent_ct, miagic-
preductl, mmshopmm, my_kado, northerncomm_ 33,
savingurbuy, techmike 300, trendncelebstore,
yaeshop, ydshipping and zoho5480

 

eBay

eBay.com, a San Jose, California-based online
marketplace and e-commerce platform owned by eBay
Inc., a Delaware corporation, that allows manufacturers
and other third-party merchants, like Defendants, to
advertise, distribute, offer for sale and/or sell in what it
characterizes as either auction-style or fixed-price
formats and ship their retail products, which, upon
information and belief, originate from China, among
other locations, directly to consumers worldwide and
specifically to consumers residing in the USS.,
including in New York

 

Epstein Drangel

Epstein Drangel LLP, counsel for Plaintiffs

 

New York Address

244 Madison Ave, No. 411, New York, New York
10016

 

Complaint

Piaintiffs’ Complaint filed on August 14, 2020

 

Application

Plaintiffs’ Ex Parte Application for: 1} a temporary
restraining order; 2) an order restraining Merchant
Storefronts (as defined infra) and Defendants’ Assets
(as defined infra) with the Financial Institutions (as
defined infra); 3) an order to show cause why a
preliminary injunction should not issue; 4) an order
authorizing bifurcated and alternative service and 5) an
order authorizing expedited discovery filed on August
14, 2020

 

Harrs Dec.

Declaration of Christopher Harrs in Support of
Plaintiffs’ Application

 

Yamal: Dee.

Declaration of Danielle S. Yamali in Support of
Plaintiffs’ Application

 

 

Flutterbye Works

 

U.S. Copyright Registration Nos: VA 1-899-358
covering the Flutterbye packaging artwork, VA 1-861-
460 covering the Flutterbye Flying toy figurine, VA |-
901-312 covering the Flutterbye Flower Fairy toy, 1-
913-178 covering the Flutterbye Ocean Fairy toy, VA
1-912-815 covering the Flutterbye Sunbeam Fairy toy,
VA 1-900-805 covering the Flutterbye Stardust Fairy
toy and VA 1-899-356 covering the Flutterbye Fairy

 

 

 
Case 1:20-cv-06454-PKC Document 14 Filed 09/08/20 Page 3 of 13

 

instruction manual

 

Flutterbye Products

Hand-held winged toys that are designed to look like
fairies. They are motor-controlled and float above
users’ palms using electrostatic levitation, and each
Flutterbye Fairy includes a decorative base

 

Infringing Products

Products bearing or used in connection with the
Flutterbye Works, and/or products in packaging and/or
containing labels and/or hang tags bearing the
Flutterbye Works, and/or bearing or used in connection
artwork that is substantially similar to the Flutterbye
Works and/or products that are identical or
substantially similar to the Flutterbye Products

 

Infringing Listings

Defendants’ listings for Infringing Products

 

User Accounts

Any and all websites and any and all accounts with
online marketplace platforms such as eBay, as well as
any and all as yet undiscovered accounts with
additional online marketplace platforms held by or
associated with Defendants, their respective officers,
employees, agents, servants and all persons in active
concert or participation with any of them

 

Merchant Storefronts

Any and all User Accounts through which Defendants,
their respective officers, employees, agents, servants
and all persons in active concert or participation with
any of them operate storefronts to manufacture, import,
export, advertise, market, promote, distribute, display,
offer for sale, sell and/or otherwise deal in Infringing
Products, which are held by or associated with
Defendants, their respective officers, employees,
agents, servants and all persons in active concert or
participation with any of them

 

Defendants’ Assets

Any and all money, securities or other property or
assets of Defendants (whether said assets are located in
the U.S. or abroad)

 

 

Defendants’ Financial
Accounts

 

Any and all financial accounts associated with or
utilized by any Defendants or any Defendants’ User
Accounts or Merchant Storefront(s) (whether said
account is located in the U.S. or abroad)

 

 

 
Case 1:20-cv-06454-PKC Document 14 Filed 09/08/20 Page 4 of 13

WHERAS, Plaintiffs having moved ex parte on August 14, 2020 against Defendants for
the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and
Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary
injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an
order authorizing expedited discovery;

WHEREAS, the Court entered an Order granting Plaintiffs’ Application on August 18,
2020 which ordered Defendants to appear on September 8, 2020 at 2:00 p.m. to show cause why
a preliminary injunction should not issue;

WHEREAS, on August 25, 2020, pursuant to the alternative methods of service authorized
by the TRO, Plaintiffs served the Summons, Complaint, TRO, all papers filed in support of the
Application on each and every Defendant;

WHEREAS, on August 31, 2020, the Court issued an Order extending the TRO through
show cause hearing.

ORDER
1. The injunctive relief previously granted in the TRO shall remain in place through the
pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

Procedure 65.

a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of
the following acts or omissions pending the final hearing and determination of this
action or until further order of the Court:

i. reproducing, copying, preparing derivative works of, publicly displaying and/or

distributing, transferring and/or selling copies of Plaintiffs’ Fiutterbye Works

\ through their manufacturing, importing, exporting, advertising, marketing,

 

 

. a i

Ste held om Sapte, & 2020
st [eee c
a fg yt

FRERS, * .
Ww # , Lan boar

et Of Pre baan,
ot 204 Tt eqqeeed rr apes oo cael YF AS

Vet

 
Case 1:20-cv-06454-PKC Document 14 Filed 09/08/20 Page 5 of 13

te

iii.

iv.

vi.

promoting, distributing, displaying, offering for sale, selling and/or otherwise
dealing in Infringing Products or any other products using the Flutterbye Works
and/or works that are substantially similar to, identical to and constitute an
infringement of the Flutterbye Works;

directly or indirectly infringing in any manner any of Plaintiffs’ Flutterbye
Works;

using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs’
Flutterbye Works, to identify any goods or services not authorized by Plaintiffs;
using any of Plaintiffs’ Flutterbye Works or any other works that are
substantially similar to the Flutterbye Works on or in connection with
Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale, selling and/or otherwise
dealing in Infringing Products;

secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with: (i) Infringing Products and/or (ii) any
computer files, data, business records, documents or any other records or
evidence relating to their User Accounts, Merchant Storefronts or Defendants’
Assets and the manufacture, importation, exportation, advertising, marketing,
promotion, distribution, display, offering for sale and/or sale of Infringing
Products;

effecting assignments or transfers, forming new entities or associations, or
creating and/or utilizing any other platform, User Account, Merchant Storefront

or any other means of importation, exportation, advertising, marketing,

 

 
Case 1:20-cv-06454-PKC Document 14 Filed 09/08/20 Page 6 of 13

promotion, distribution, display, offering for sale and/or sale of Infringing
Products for the purposes of circumventing or otherwise avoiding the
prohibitions set forth in this Order; and

vii. knowingly instructing, aiding or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs 1{a)(i) through
1(a)(vi) above and 1(b){i) through 1(b\(ii) and 1(c}a) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby
restrained and enjoined from engaging in any of the following acts or omissions
pending the final hearing and determination of this action or until further order of the
Court:

i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or
paying Defendants’ Assets from or to Defendants’ Financial Accounts until
further ordered by this Court;

ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with any computer files, data, business records,
documents or any other records or evidence relating to the Defendants’ User
Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,
importation, exportation, advertising, marketing, promotion, distribution,
display, offering for sale and/or sale of Infringing Products; and

iii, knowingly instructing, aiding, or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs 1(a)(i) through
1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

 

 
Case 1:20-cv-06454-PKC Document 14 Filed 09/08/20 Page 7 of 13

engaging in any of the following acts or omissions pending the final hearing and
determination of this action or until further order of the Court:

i, providing services to Defendants, Defendants’ User Accounts and Defendants’
Merchant Storefronts, including, without limitation, continued operation of
Defendants’ User Accounts and Merchant Storefronts insofar as they are
connected to the Infringing Products;

ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with any computer files, data, business records,
documents or any other records or evidence relating to the Defendants’ User
Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,
importation, exportation, advertising, marketing, promotion, distribution,
display, offering for sale and/or sale of Infringing Products; and

iii. knowingly instructing, aiding, or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs 1(a)(i) through
I(a)(vii), 1 (bi) through 1(b\ii) and 1(c)() through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in
place through the pendency of this litigation, including that:

a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial
Institutions who are served with this Order shall locate and attach Defendants’
Financial Accounts, shal! provide written confirmation of such attachment to Plaintiffs’
counsel and provide Plaintiffs’ counsel with a summary report containing account
details for any and all such accounts, which shall include, at a minimum, identifying

information for Defendants and Defendants’ User Accounts, contact information for

 

 
Case 1:20-cv-06454-PKC Document 14 Filed 09/08/20 Page 8 of 13

Defendants (including mailing addresses and e-mail addresses), account numbers and
account balances for any and all of Defendants’ Financial Accounts.
3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO
shall remain in place through the pendency of this litigation, including that:

a) Plaintiffs may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules

 

of Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern
and Eastern Districts of New York and Defendants who are served with this Order shall
provide written responses under oath to such interrogatories within fourteen (14) days
of service to Plaintiffs’ counsel.

b) Plaintiffs may serve requests for the production of documents pursuant to Rules 26 and
34 of the Federal Ruies of Civil Procedure and Defendants who are served with this
Order, their respective officers, employees, agents, servants and attorneys and all
persons in active concert or participation with any of them who receive actual notice of
this Order shall produce all documents responsive to such requests within fourteen (14)
days of service to Plaintiffs’ counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions
who receive service of this Order shall provide Plaintiffs’ counsei with all documents
and records in their possession, custody or control (whether located in the U.S. or
abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and
Merchant Storefronts, including, but not limited to, documents and records relating to:

i. account numbers;
ii, current account balances;

iti. any and all identifying information for Defendants and Defendants’ User Accounts,

 
Case 1:20-cv-06454-PKC Document 14 Filed 09/08/20 Page 9 of 13

iv.

Vi.

vil.

Viii.

1X.

including names, addresses and contact information;

any and all account opening documents and records, including, but not limited to,
account applications, signature cards, identification documents, and if a business
entity, any and all business documents provided for the opening of each and every
of Defendants’ Financial Accounts;

any and all deposits and withdrawal during the previous year from each and every
of Defendants’ Financial Accounts and any and al! supporting documentation,
including, but not limited to, deposit slips, withdrawal slips, cancelled checks and
account statements;

any and all wire transfers into each and every of Defendants’ Financial Accounts
during the previous year, including, but not limited to, documents sufficient to show
the identity of the destination of the transferred funds, the identity of the
beneficiary’s bank and the beneficiary’s account number;

any and all User Accounts and account details, including, without limitation,
identifying information and account numbers for any and all User Accounts that
Defendants have ever had and/or currently maintain;

the identities, location and contact information, including any and all e-mail
addresses, of Defendants, their respective officers, employees, agents, servants and
all persons in active concert or participation with any of them;

the nature of Defendants’ businesses and operations, methods of payment, methods
for accepting payment and any and all financial information, including, but not
limited to, information associated with Defendants’ User Accounts, a full

accounting of Defendants’ sales history and listing history under such accounts,

 

 
Case 1:20-cv-06454-PKC Document 14 Filed 09/08/20 Page 10 of 13

and Defendants’ Financial Accounts associated with Defendants’ User Accounts;
and

x. Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale and/or selling of Infringing
Products, or any other products using the Flutterbye Works and/or works that are

substantially similar to, identical to and constitute an infringement of the Flutterbye

 

Works.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

shall provide to Plaintiffs’ counsel all documents and records in its possession, custody or

control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

Defendants’ Merchant Storefronts, including, but not limited to, documents and records
relating to:

i. any and all User Accounts and Defendants’ Merchant Storefronts and account
details, including, without limitation, identifying information and account numbers
for any and all User Accounts and Defendants’ Merchant Storefronts that
Defendants have ever had and/or currently maintain with the Third Party Service
Providers;

ii, the identities, location and contact information, including any and all e-mail
addresses of Defendants;

iii. the nature of Defendants’ businesses and operations, methods of payment, methods
for accepting payment and any and all financial information, including, but not
limited to, information associated with Defendants’ User Accounts and

Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

 
Case 1:20-cv-06454-PKC Document 14 Filed 09/08/20 Page 11 of 13

and fisting history under such accounts and Defendants’ Financial Accounts with
any and all Financial Institutions associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts; and

iv. Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale and/or selling of Infringing
Products, or any other products using the Flutterbye Works and/or works that are
substantially similar to, identical to and constitute an infringement of the Flutterbye
Works.

4, As sufficient cause has been shown, and pursuant to FRCP 4(f}(3), service may be made
on, and shall be deemed effective as to Defendants if it is completed by one of the following
means:

a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

NutStore, a large mail link created through Rmaiil.com or via website publication

 

through a specific page dedicated to this Lawsuit accessible through
ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

of this Order, to Defendants’ e-mail addresses to be determined after having been

identified by eBay pursuant to Paragraph V(C) of the TRO.
5. As sufficient cause has been shown, that such alternative service by electronic means

ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

Service Providers and Financial Institutions through the pendency of this action.
6. As sufficient cause has been shown, service of this Order shall be made on and deemed
effective as to the Third Party Service Providers and Financial Institutions if it is completed

by the following means:

 
Case 1:20-cv-06454-PKC Document 14 Filed 09/08/20 Page 12 of 13

a) delivery of: (4) a PDF copy of this Order, or (ii) a link to a secure website where
PayPal will be able to download a PDF copy of this Order via electronic mail to EE
Omaha Legal Specialist at EEOMALegalSpecialist@paypal.com;

b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where
eBay, via eBay’s Registered Agent, will be able to download a PDF copy of this
Order via electronic mail at copyright@ebay.com, to Bryce Baker at
brybaker@ebay.com and to Joanna Lahtinen at jlahtinen@ebay.com;

c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where
Payoneer will be able to download a PDF copy of this Order via electronic mail to
Payoneer’s Customer Service Management at
customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer,
at Edward. Tulin@skadden.com; and

d) delivery of: G) a PDF copy of this Order, or (ii) a link to a secure website where
PingPong will be able to download a PDF copy of this Order via electronic mail to
PingPong’s Legal Department at xieqt@pingpongx.com and
legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have actual notice of the
terms of this Order and any act by them or anyone of them in violation of this Order may
be considered and prosecuted as in contempt of this Court.

8. The $5,000.00 bond posted by Plaintiffs shall remain with the Court until a final disposition
of this case or until this Order is terminated.

9, This Order shall remain in effect during the pendency of this action, or until further order

of the Court.

 
Case 1:20-cv-06454-PKC Document 14 Filed 09/08/20 Page 13 of 13

10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

the Order on two (2) days’ notice to Plaintiffs or on shorter notice as set by the Court.

SO ORDERED.

SIGNED this ; day of 2x 9990, a 2! / pm.

New York, New York

  

 

HON. P. KEVISYCASTEL
UNITED STATES DISTRICT JUDGE

10

 

 
